[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-13535                ELEVENTH CIRCUIT
                                                               APRIL 9, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                D. C. Docket No. 96-00003-CR-ORL-18-DAB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

WILLIAM LEE EDWARDS,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (April 9, 2009)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant William Lee Edwards appeals the district court’s order reducing
his sentence from 300 to 210 months’ imprisonment, under 18 U.S.C. § 3582(c)(2),

for a crack cocaine conviction, but denying his request for a sentence below his

amended guideline range. On appeal, Edwards argues the district court erred in its

application of § 3582(c)(2) when it refused to sentence him below the minimum of

the guideline range because, under United States v. Booker, 543 U.S. 220, 125 S.

Ct. 738, 160 L. Ed. 2d 621 (2005), his range was merely advisory. Additionally,

he argues that his sentence was unreasonable and that the district court erred by not

considering the 18 U.S.C. § 3553(a) factors, a consecutive state sentence he served,

his post-sentencing rehabilitation, and the disparity between powder and crack

cocaine sentences.

      In the § 3582(c)(2) context, “we review de novo the district court’s legal

conclusions regarding the scope of its authority under the Sentencing Guidelines.”

United States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002). We also review “de

novo questions of statutory interpretation.” United States v. Maupin, 520 F.3d
1304, 1306 (11th Cir. 2008).

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. 18

U.S.C. § 3582(c)(2). This authority is limited to those Guideline amendments



                                          2
listed in U.S.S.G. § 1B1.10 that “have the effect of lowering the defendant’s

applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). Amendment 713 made

Amendment 706, which is listed in U.S.S.G. § 1B1.10(c), retroactive. See

U.S.S.G. App. C, Amend. 713; U.S.S.G. § 1B1.10(c). Amendment 706 reduced

offense levels in certain crack cocaine cases by two levels, as reflected in the drug

quantity table in U.S.S.G. § 2D1.1. See U.S.S.G. App. C, Amend. 706. Therefore,

a district court has discretion to reduce the sentence of a defendant whose

sentencing range has been lowered by Amendment 706.

      Any sentencing reduction must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). The

Commission’s policy statements direct that a defendant is not entitled to a full

resentencing during § 3582(c)(2) proceedings. U.S.S.G. § 1B1.10(a)(3).

      Section 1B1.10(b)(2) also provides in relevant part:

      (2) Limitations and Prohibition on Extent of Reduction.–

      (A) In General.–Except as provided in subdivision (B), the court shall
      not reduce the defendant’s term of imprisonment under 18 U.S.C.
      3582(c)(2) and this policy statement to a term that is less than the
      minimum of the amended guideline range determined under
      subdivision (1) of this subsection.

      (B) Exception.–If the original term of imprisonment imposed was less
      than the term of imprisonment provided by the guideline range
      applicable to the defendant at the time of sentencing, a reduction
      comparably less than the amended guideline range determined under

                                           3
       subdivision (1) of this subsection may be appropriate. However, if the
       original term of imprisonment constituted a non-guideline sentence
       determined pursuant to 18 U.S.C. 3553(a) and United States v.
       Booker, 543 U.S. 220 (2005), a further reduction generally would not
       be appropriate.

U.S.S.G. § 1B1.10(b)(2) (made effective on March 3, 2008, by Amendment 712).

       We recently held that a district court does not have the authority pursuant to

Booker or its progeny to reduce in the § 3582(c)(2) context a defendant’s sentence

in a manner inconsistent with the applicable policy statements of the Sentencing

Commission. United States v. Melvin, ___ F.3d ___, ___ (11th Cir. Feb 3, 2009)

(No. 08-13497). In Melvin, we concluded that Booker does not apply to

§ 3582(c)(2) proceedings and, therefore, the district court does not have the

authority to sentence below the amended guideline range in resentencing. Id. at

___.

       When considering a § 3582(c)(2) motion, a district court must engage in a

two-part analysis. “First, the court must substitute the amended guideline range for

the originally applied guideline range and determine what sentence it would have

imposed.” United States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998). Second,

“the court must consider the factors listed in § 3553(a) and determine whether or

not to reduce the defendant’s original sentence.” Id. While a district court must

consider the § 3553(a) factors, it “commits no reversible error by failing to



                                           4
articulate specifically the applicability - if any - of each of the section 3553(a)

factors, as long as the record demonstrates that the pertinent factors were taken into

account by the district court.” United States v. Eggersdorf, 126 F.3d 1318, 1322

(11th Cir. 1997).

      Although the record does not indicate that the district court considered the

18 U.S.C. § 3553(a) factors in granting the sentence reduction, the district court

sentenced Edwards to the minimum term permitted by the amended guideline

range. In accordance with Melvin, the district court was not permitted to reduce

Edwards’s sentence below the amended guideline range. Accordingly, we decline

to review the reasonableness of Edwards’s new sentence, and we affirm the

210-month sentence.

      AFFIRMED.




                                            5